EXAMINER'S COMMENT/REASONS FOR ALLOWANCE

This office action is in response to amendment filed on 2/22/21. Claims 2-11, 14-19 are pending in the application, with claims 8-11, 14-19 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of Group I invention (now including claims 2-7) was made without traverse in the response dated 6/17/20.

Examiner acknowledges the submission of the verified translation of the foreign priority application 10-2017-0088506 in Korean language with the response dated 2/22/21. Applicant’s arguments are deemed persuasive and accordingly, the rejections of record are withdrawn.

Rejoinder
Claims 2 and 3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11, 14-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement dated 5 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/18/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons For Allowance

Claims 2-11, 14-19 are allowed.

The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art of record to Lee et al. (US 8,753,494 B2), and over Moore et al. (US 6,005,137). Lee teaches a fluorinated photocurable monomers. Moore teaches halogenated acrylic monomers which include halogenated aryl rings. However, the cited art fails to teach or a fluoromonomer compound or a fluorooligomer compound within the scope of the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762